V. J. Brennan, J.
On October 11, 1977, defendant Joyce Berry pled guilty to armed robbery, MCL 750.529; MSA 28.797, assault with intent to rob while armed, MCL 750.89; MSA 28.284, and two counts of possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2). Defendant was sentenced to a total of 7 to 15 years in prison and brings this appeal by right.
Of the three issues raised by defendant on appeal only one merits discussion. We have held in People v Blount, 87 Mich App 501; 275 NW2d 21 (1978), that the rule against double jeopardy prohibits separate convictions on both felony-firearm and the underlying felony. In accordance with that opinion we set aside the two convictions for felony-firearm. However, the defendant’s sentence as an *790augmentation of the penalty for the underlying felonies is upheld.
Reversed in part; affirmed in part.
Bashara, J., concurred.